 



EMPLOYMENT AGREEMENT
          This EMPLOYMENT AGREEMENT is made and entered into as of November 4,
2002, by and between Optelecom, Inc., a Delaware corporation (the “Company”),
and Edmund Ludwig, an individual (“Employee”), Other capitalized terms shall
have the respective meanings set forth in Section 15 and elsewhere herein.
RECITALS:
          WHEREAS, the Company desires to employ Employee on terms that will
encourage the attention and dedication of Employee to the Company as one of its
key employees; and
          WHEREAS, Employee is willing to accept such employment by the Company
on the terms and conditions set forth herein.
          NOW, THEREFORE, in consideration of the mutual covenants and
agreements contained herein, the parties agree as follows:
1. Employment. The Company hereby offers and Employee hereby accepts employment
with the Company, on the terms and conditions set forth in this Agreement, which
terms and conditions shall supersede all terms and conditions of any other oral
or written employment agreement(s) entered into between the Company and Employee
prior to the date hereof.
2. Term of Agreement. The Employee’s employment is intended to be on an
“at-will” basis and shall continue until terminated as provided in Section 14
hereof.
3. Duties. Employee shall serve as the President and Chief Executive Officer of
the Company, reporting to the Chairman of the Board of the Company and to the
Board of Directors, or such other person(s) as may be designated from time to
time by the Company. Employee shall perform the duties required of a Chief
Executive Officer to the best of Employee’s ability, experience and talents, all
to the reasonable satisfaction of the Company, including but not limited to all
technical, financial, marketing/sales and operations aspects of the company.
          Employee agrees to devote his entire working time, energy and skills
to such employment during the Employment Period, and shall not during the
Employment Period render any services of a business, commercial or professional
nature to any person or organization other than the Company or be engaged in any
other business activity, except as permitted by Section 10 of this Agreement.
Such duties shall be rendered at such place or places as the Company shall in
good faith require; provided that Employee’s place of employment during the
Employment Period shall not be more than forty (40) miles from the Seller’s
current location without Employee’s prior consent.
          Employee represents and warrants that he is not a party to or bound by
any agreement or contract or subject to any restrictions, particularly, but
without limitation, in connection with any previous employment, which prevent
Employee from entering into and performing his obligations under this Agreement.

 



--------------------------------------------------------------------------------



 



          4. Compensation. During the Employment Period, Employee shall be
compensated for his services as follows:
          (a) Base Salary. Employee shall be paid a basic salary in the
annualized amount of not less than $190,000 payable in substantially equal
bi-monthly or other installments in accordance with the general practice of the
Company, subject to any and all customary payroll deductions for the FICA,
federal, state and local taxes, and fringe benefits. Employee’s base salary will
be reviewed annually and subject to adjustment by the Chairman in consultation
with the Compensation Committee of the Board of Directors, in their sole
discretion.
          (b) Bonus. Employee shall be eligible for an annual bonus based upon
Employee’s individual performance and specified sales, sales growth and
profitability goals and objectives for the Company to be developed annually in
good faith by the Chairman in consultation with the Compensation Committee of
the Board of Directors, in consultation with Employee. His annual bonus for the
year 2002 will be as stated in the annual bonus plan dated June 11, 2002
previously submitted by management and approved by the Board of Directors, using
his current salary level of $167,500, as a basis for calculation of the cash
portion of the bonus.
          (c) Stock Options. Employee shall be eligible for the award of stock
options in the Company as provided in the Employee Stock Option Plan then in
effect.
          (e) Other Benefits. Employee shall also be a participant, to the
extent he meets all eligibility requirements of general application, in any and
all employee benefit plans in which the Company’s employees are entitled to
participate, including, but not limited to, a 401(k) plan, group
hospitalization, medical and disability plans. Additionally, the Employee shall
receive an automobile allowance of $500 per month or alternatively, the Company
shall lease a vehicle for the use of Employee at a monthly payment limited to
not more than $500 per month.
          5. Employee Expenses. During the Employment Period, Employee shall be
entitled to be reimbursed for reasonable or necessary expenditures incurred in
the performance of Employee’s duties hereunder and approved by the Company,
subject to the submission by Employee of the documentation necessary to support
the deductibility of such expenses by the Company on its federal, state and
local income tax returns.
          6. Vacation. During the Employment Period, Employee shall be entitled
to four (4) weeks paid vacation in accordance with the Company’s regular
vacation policies in effect from time to time.
          7. No Competing Business. Employee hereby agrees to adhere to the
non-competition policy of the Company as acknowledged by the Employee.

2



--------------------------------------------------------------------------------



 



          8. No Interference with the Business. Employee hereby agrees to adhere
to the post-employment non-interference policy of the Company as acknowledged by
the Employee.
          9. No Disclosure of Confidential Information. Employee hereby agrees
to adhere to the confidentiality policy of the Company as acknowledged by the
Employee.
          10. Permitted Activities. The restrictions set forth in Sections 7, 8
and 9 of this Agreement shall not apply to Permitted Activities or to actions
taken by Employee during the time Employee may be employed by the Company to the
extent, but only to the extent, that such actions are (i) necessary in
connection with such employment, or (ii) expressly approved in writing by the
Company.
          11. Inventions / Intellectual Property / Confidentiality. The Employee
agrees to execute the Company’s standard employee agreements pertaining to
inventions, intellectual property disclosure and confidentiality and to abide by
said policies as then in effect.
          12. Reduction of Restrictions by Court Action. If the length of time,
type of activity, geographic area or other restrictions set forth in the
restrictions of Sections 7, 8 or 9 are deemed unreasonable in any court
proceeding, the parties hereto agree that the court may reduce such restrictions
to ones it deems reasonable to protect the substantial investment of the Company
and Affiliates in their business and the goodwill attached thereto.
          13. Remedies. Employee understands that the Company will not have an
adequate remedy at law for the material breach or threatened breach by Employee
of any one or more of the covenants set forth in this Agreement and agrees that
in the event of any such material breach or threatened breach, Company may, in
addition to the other remedies which may be available to it, to injunctive
relief (without bond) and to enjoin Employee from the breach or threatened
breach of such covenants.
          14. Termination.

  (a)   The Employment Period shall terminate upon the first to occur of:

  (i)   the Employee’s death,     (ii)   the Disability of Employee,     (iii)  
the termination of the Agreement by the Company for Cause,     (iv)   at any
time by the Company for any reason upon thirty (30) day’s prior written notice
to Employee, or     (v)   at any time by Employee for retirement or any reason
upon one hundred twenty (120) day’s prior written notice to Company.

3



--------------------------------------------------------------------------------



 



  (b)   The termination of the Employment Period as provided above shall not
relieve Employee of his obligations under Sections 7, 8 and 9 of this Agreement.
    (c)   If this Agreement is terminated pursuant to Paragraph 14(a)(i) or
14(a)(ii) above, Employee or Employee’s estate will continue to receive his Base
Salary for two (2) months following termination, notwithstanding the terms and
conditions of any death or disability payments due under applicable benefit
plans of the Company then in effect.     (d)   If this Agreement is terminated
by the Company pursuant to Section 14(a)(iii) of this Agreement, Employee shall
not be entitled to receive any further pay or benefits following the date on
which employment ends.     (e)   If this Agreement is terminated pursuant to
Paragraph 14(a)(iv) above, Employee shall be entitled to receive his Base
Salary, any bonus earned through the termination date and to participate in all
employee benefit plans for a period of twelve (12) months following termination.
Employee shall also receive any and all employee benefits accrued through the
termination date, the amount, form and payment of which shall be determined in
accordance with the terms of such employee benefit plans then in place at the
Company. Notwithstanding, should the employee be terminated pursuant to
Paragraph 14(a)(iv) above following a Change of Control as defined herein, the
employee shall be entitled to receive his Base Salary, any bonus earned through
the termination date and to participate in all employee benefit plans for
twenty-four (24) months following termination pursuant to Paragraph 14(a)(iv)
above.     (f)   If, and only if, the Employee properly terminates his
employment by retirement with notice pursuant to Paragraph 14(a)(v) above, and
has not otherwise violated this Agreement, then Employer shall further pay to
Employee an amount equivalent to one (1) week of the last annual base salary of
Employee times the number of full years that Employee has been employed by the
Company.     (g)   If terminated for any reason other than Section 14 (a) (iii),
all earned, but unvested options will immediately vest upon the date of
termination and be exercisable for a period of ninety (90) days from the date of
termination. If terminated under Section 14 (a) (iii), those options previously
vested will be exercisable for a period of 30 days following termination.

          15.        Survival following Change of Control. Notwithstanding any
other provision within this Agreement, this Agreement shall survive any Change
in Control, as defined herein, that shall occur.
          16.        Definitions. As used in this Agreement, terms defined in
the preamble and recitals of this Agreement shall have the meanings set forth
therein and the following terms shall have the meanings set forth below:

4



--------------------------------------------------------------------------------



 



          “Cause” shall include, without limitation, (i) Employee’s gross
negligence in the performance or non-performance of any of Employee’s
responsibilities to the Company hereunder, (ii) Employee’s failure to follow the
Company’s reasonable instructions with respect to the performance of Employee’s
duties hereunder, (iii) Employee’s inability, refusal or failure to continue to
perform the duties required hereunder at any time, (iv) excessive absenteeism or
flagrant neglect of work, (v) serious misconduct or conviction of a felony or
fraud, (vi) disclosure of any proprietary information of the Company without the
consent of the Company, (vii) aiding a competitor of the Company to the
detriment of the Company, and/or (viii) the breach of any other covenants or
agreements of Employee under this Agreement; provided Employee shall be given
written notice by the Company and twenty (20) days to cure any conduct which the
Company in good faith determines qualifies as “Cause” notification.
     “Change of Control” shall mean:
(a) Any Person (as defined conventionally in the context of corporate ownership)
becomes the beneficial owner directly or indirectly (within the meaning of
Rule 13(d)(3) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”) of more than 50% of the Employer’s then outstanding voting securities
(measured on the basis of voting power); (b) The closing of an agreement of
merger or consolidation with any other corporation or business entity, other
than (x) a merger or consolidation which would result in the voting securities
of the Employer outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity), in combination with the ownership of any trustee or other
fiduciary holding securities under an employee benefit plan of the Employer, at
least 50% of the combined voting power of the voting securities of the Employer
or such surviving entity outstanding immediately after such merger or
consolidation, or (y) a merger or consolidation effected to implement a
re-capitalization of the Employer (or similar transaction) in which no Person
acquires more than 50% of the combined voting power of the Employer’s then
outstanding securities; or (c) The liquidation or dissolution of the Employer or
upon the closing of a sale or disposition by the Employer of all or
substantially all of the Employer’s assets.
          “Disability” shall mean any illness, disability or incapacity of such
a character as to render Employee unable to perform his duties hereunder (which
determination shall be made by the Company) for a total period of ninety
(90) days, whether or not such days are consecutive, during any consecutive
twelve (12) month period.
          “Employment Period” shall mean the period between the date of
execution of this agreement and the termination of employment pursuant to
Paragraph 14 of this Agreement.
          “Permitted Activities” shall mean (i) owning Company common stock,
(ii) serving as an officer or employee of the Company, (iii) Employee’s equity
investments in the equity shares or debt securities of publicly-traded companies
provided that Employee is not involved in the management of such business and
such activities do not interfere with the

5



--------------------------------------------------------------------------------



 



Company’s business or Employee’s duties and responsibilities under this
Agreement, or (iv) any other activities approved in writing by the Company.
          16. Notices. All notices, demands or other communications required or
provided hereunder shall be in writing and shall be deemed to have been given
and received when delivered in person or transmitted by facsimile transmission
(telecopy) to the respective parties, or five (5) days after dispatch by
certified mail, postage prepaid, addressed to the parties at the addresses set
forth below or at such other addresses as such parties may designate by notice
to the other parties:

             
 
  If to Company:   Mr. Clyde Heintzelman    
 
      Chairman, Optelecom, Inc.    
 
      12920 Cloverleaf Center Drive    
 
      Germantown, Maryland 20874    
 
      Telephone 301-840-2121    
 
      Telephone 301-444-2200    
 
           
 
  If to Employee:   Edmund D. Ludwig    
 
      17725 Mill Creek Drive    
 
      Derwood, Maryland 20855    
 
      Telephone: 301-926-1186    

          17. Binding Effect; Assignment. This Agreement shall be binding upon
and inure to the benefit of and be enforceable by the parties’ successors and
permitted assigns. This Agreement and the rights and obligations of the parties
hereunder may not otherwise be assigned or delegated by either party without the
prior written consent of the other party hereto.
          18. Entire Agreement. This Agreement constitutes the entire agreement
between the parties concerning the subject matter hereof and supercedes any and
all prior and contemporaneous agreements, written or oral, between the parties
relating to the subject matter hereof.
          19. Amendment. No amendment or modification of the terms of this
Agreement shall be binding upon either party unless reduced to writing and
signed by a duly appointed officer of the Company and Employee.
          20. Severability. In the event that any provision or portion of this
Agreement shall be determined to be invalid or unenforceable for any reason, the
remaining provisions and portions of this Agreement shall be unaffected thereby
and shall remain in full force and effect to the fullest extent permitted by
law.
          21. Waiver. The failure of either party to insist, in any one or more
instances, upon performance of the terms or conditions of this Agreement shall
not be construed as a waiver or relinquishment of any right granted hereunder or
of the future performance of any such term, covenant or condition.

6



--------------------------------------------------------------------------------



 



          22. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed the original without, but all of
which together shall constitute one and the same instrument.
          23. Headings. Headings of the sections and subsections of this
Agreement are inserted for convenience of reference only and shall not
constitute a part hereof.
          24. Litigation Expenses. All litigation expenses of the Company or
Employee in enforcing any of the provisions of this Agreement, including
reasonable attorneys’ fees, shall be borne by the party who may be found in
default or noncompliance with the provisions of this Agreement.
          25. Governing Law. This Agreement and the rights and obligations of
the parties hereunder shall be governed, construed and enforced in accordance
with the internal laws of the State of Maryland, excluding any choice of law
rules which may direct the application of the laws of another jurisdiction.
          IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the day and year first above written.

                  OPTELECOM, Inc.    
 
           
 
  By:         /s/ Clyde Heintzelman    
 
 
 
   
 
  Name:        Clyde Heintzelman    
 
  Title:         Chairman    
 
                EMPLOYEE    
 
                     /s/ Edmund Ludwig                   Edmund Ludwig    

7



--------------------------------------------------------------------------------



 



FIRST AMENDMENT TO SERVICE AGREEMENT
          This FIRST AMENDMENT TO SERVICE AGREEMENT is made and entered into
this 2nd day of May, 2004 by and between Optelecom, Inc., a Delaware corporation
(the “Company”) and Edmund Ludwig, an individual (“Employee”). All capitalized
terms used and not defined herein shall have the respective meanings set forth
in the Service Agreement between the Company and Employee dated as of
November 4, 2002 (the “Service Agreement”).
          WHEREAS the Company and the Employee have entered into the Service
Agreement setting forth the terms and conditions of Employee’s employment by the
Company; and
          WHEREAS the Company and Employee are desirous of amending the Service
Agreement and such Amendment has been reviewed and approved by the Compensation
Committee of the Board of Directors of the Company.
          NOW, THEREFORE, in consideration of the mutual covenants and
agreements contained in the Service Agreement and herein, the parties agree as
follows:
          1. Paragraph 4 (a) of The Service Agreement shall be and hereby is
changed to increase the base salary from $190, 000 to $220,000.
          4. All other terms and conditions of the Service Agreement and its
Amendments shall remain unchanged.
          IN WITNESS WHEREOF, the parties, intending to be legally bound, have
executed this First Amendment to the Service Agreement as of the date set forth
above.

              OPTELECOM, INC.
 
       
 
  By:    
 
       
 
           David Lipinski, Chairman,
     Compensation Committee
 
            EMPLOYEE
 
       
 
       
 
             
 
           Edmund Ludwig

 